Citation Nr: 0031534	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  97-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a pulmonary 
disorder, including chronic bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for Reiter's syndrome.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973, 
from May 1975 to February 1980, and from August 1980 to 
November 1992.  

In a June 1973 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for allergic rhinitis and hay fever.  The 
veteran was notified of that decision and did not appeal, and 
the June 1973 decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1972).  

In a September 1993 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for rhinitis and 
hay fever.  The RO also denied entitlement to service 
connection for a left elbow disorder, a left wrist disorder, 
a left knee disorder, a low back disorder, sinusitis, a lung 
disorder, and right carpal tunnel syndrome.  The RO also 
granted service connection for lateral epicondylitis of the 
right elbow, rated as 10 percent disabling; right knee 
tendonitis, rated as non-compensable; and degenerative 
changes of the cervical spine, rated as 10 percent disabling.  
The veteran was notified of the September 1993 decision in 
November 1993.

In November 1994 the veteran submitted a timely notice of 
disagreement with the September 1993 rating decision, and 
claimed entitlement to service connection for Reiter's 
syndrome.  In a December 1995 rating decision the RO denied 
service connection for Reiter's syndrome, and the veteran 
timely disagreed with that decision in December 1996.

The RO issued a statement of the case in January 1997 
pertaining to the following issues:  the evaluation of 
degenerative changes of the cervical spine; service 
connection for Reiter's syndrome; and whether new and 
material evidence had been submitted to reopen claims for 
service connection for a left knee disorder, allergic 
rhinitis/sinusitis, bronchitis, a left elbow disorder, and 
right carpal tunnel syndrome.  Because the veteran had timely 
submitted a notice of disagreement with the September 1993 
decision, new and material evidence was not required to 
consider the issues of service connection for a left knee 
disorder, bronchitis, a left elbow disorder, and right carpal 
tunnel syndrome.  The veteran timely submitted a substantive 
appeal pertaining to the denial of service connection for a 
left elbow disorder, a left knee disorder, allergic 
rhinitis/sinusitis, a lung disorder, right carpal tunnel 
syndrome, and Reiter's syndrome.  He did not perfect an 
appeal pertaining to the evaluation of degenerative changes 
of the cervical spine, and the Board finds that that issue is 
not within its jurisdiction.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).

In a September 1998 rating decision the RO awarded service 
connection for arthritis of the left knee, lumbosacral strain 
with arthritis, and right carpal tunnel syndrome.  The Board 
finds that an issue pertaining to those disorders is no 
longer within its purview.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a notice of disagreement ceases to be 
valid if the RO grants the benefit sought on appeal).

The RO has not yet issued a statement of the case pertaining 
to the denial of service connection for a left wrist 
disorder, or the ratings assigned for lateral epicondylitis 
of the right elbow and right knee tendonitis.  These issues 
are, therefore, being addressed in the remand portion of this 
decision.  In light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the issues of entitlement to service connection 
for a left elbow disorder; a pulmonary disorder, including 
chronic bronchitis; sinusitis; and Reiter's syndrome will 
also be addressed in the remand portion of the decision.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
allergic rhinitis in June 1973, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the June 1973 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether allergic rhinitis was 
incurred or aggravated during service, and it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The June 1973 rating decision in which the RO denied service 
connection for allergic rhinitis is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 19.153 (1972), 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In the June 1973 rating decision the RO denied entitlement to 
service connection for allergic rhinitis/hay fever.  That 
decision was based on the service medical records for the 
veteran's initial period of active duty from June 1970 to 
June 1973.  Since that decision was rendered the veteran 
completed an additional 17 years of service, and received 
treatment for multiple respiratory symptoms.  The Board finds 
that the service medical records covering the additional 
years of service are new, in that those records were not 
before the RO in June 1973.  The records are also material, 
because they bear directly and substantially on the issue of 
whether allergic rhinitis/hay fever was incurred in or 
aggravated during a period of active service.  The Board 
finds, therefore, that new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for allergic rhinitis is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for allergic rhinitis/hay 
fever is reopened.



REMAND

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service; records of relevant 
treatment at VA facilities, or provided at the expense of VA; 
and any other relevant records held by any Federal department 
or agency identified by the veteran.  If VA is unable to 
obtain records identified by the veteran, VA must notify him 
of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.

Also sary to make a decision on a claim if the 
evidence of record, including all information and lay or 
medical evidence (including the veteran's statements): 

(A) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms 
of disability, and 

(B) indicates that the disability or symptoms may be 
associated with the veteran's active service; but

(C) does not contain sufficient medical evidence to make 
a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The documents in the claims file do not indicate that the 
veteran has been notified of the evidence required to 
substantiate his claims for service connection.  Although he 
reported having received treatment at a number of service 
department medical facilities, his appeal were certified to 
the Board prior to receipt of that evidence.  

In the December 1995 rating decision the RO determined that 
the claim of entitlement to service connection for Reiter's 
syndrome was not well grounded.  With the enactment of the 
Veterans Claims Assistance Act of 2000, the provisions in the 
statute pertaining to well-grounded claims was eliminated.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition to the reasons shown above, 
the issue of entitlement to service connection for Reiter's 
syndrome is being remanded for the RO to adjudicate the 
substantive merits of the claim.  Bernard v Brown, 4 Vet. 
App. 384 (1993) (the Board cannot consider issues in the 
first instance that have not yet been adjudicated by the RO).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are followed and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA, service department, and private, who 
treated the veteran for any of his 
claimed disorders since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  If 
that development does not provide 
sufficient evidence to decide the merits 
of his various claims, he should be 
provided VA examinations to resolve any 
remaining medical questions.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for a 
left elbow disorder, a pulmonary 
disorder, sinusitis, Reiter's syndrome, 
and allergic rhinitis.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

5.  After undertaking any development 
deemed appropriate on the issues of 
entitlement to service connection for a 
left wrist disorder and the ratings 
assigned for lateral epicondylitis of the 
right elbow and right knee tendonitis, 
the RO should re-adjudicate those issues.  
If entitlement remains denied, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to those issues and be given 
the opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 9 -


